Citation Nr: 0828574	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left eye trauma status 
post cataract removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted to the RO, without waiver of 
consideration by the agency of original jurisdiction (AOJ), a 
January 2008 letter in which he further described problems 
with his eye and mentioned undergoing laser eye surgery in 
August 2007.  He also included a VA medical note concerning 
informed consent related to his August 2007 laser eye 
surgery, which apparently was performed at a VA medical 
center.  The RO did not issue a supplemental statement of the 
case addressing this evidence.  As the veteran has not waived 
AOJ consideration of this evidence, the AOJ should review and 
consider this evidence and issue a supplemental statement of 
the case.  See 38 C.F.R. §§ 19.29, 19.31, 20.1304(c) (2007).

During his May 2008 travel board hearing before the 
undersigned, the veteran testified that he underwent laser 
eye surgery at the VA Puget Sound medical center in Seattle, 
Washington and had started going to the VA medical center for 
treatment a number of years ago.  The veteran stated has been 
to the VA medical center periodically over the last several 
years for treatment of his eye, including most recently, a 
week before his hearing.  These VA treatment records are not 
included in the veteran's claims file and must be obtained.  
See 38 C.F.R. § 3.159(c)(2).



Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's treatment 
records from the VA Puget Sound medical 
center in Seattle, Washington dated from 
January 1998 to the present.

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the case 
that includes all evidence submitted since 
the December 2005 statement of the case, 
including the evidence submitted to the RO 
by the appellant in January 2008.  Then 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

